Case 2:17-cv-13904-NGE-PTM ECF No. 104, PageID.1315 Filed 01/07/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 LAMONT HEARD,

              Plaintiff,                                No. 17-13904

 v.                                                     Honorable Nancy G. Edmunds

 YARNICE STRANGE, et al.,

            Defendants.
 _________________________________/

      OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
      JUDGE’S DECEMBER 3, 2020 REPORT AND RECOMMENDATION [101]

       The matter is before the Court on the Magistrate Judge’s December 3, 2020

 report and recommendation. (ECF No. 101.) Plaintiff has filed three objections to the

 Magistrate Judge’s report and recommendation. (ECF No. 102.) Defendants have filed

 a response to Plaintiff’s objections. (ECF No. 103.) Having conducted a de novo

 review of the portions of the Magistrate Judge’s report to which specific objections have

 been filed, the Court OVERRULES Plaintiff’s objections and ACCEPTS AND ADOPTS

 the report and recommendation (ECF No. 101). As a result, the Court GRANTS IN

 PART and DENIES IN PART Plaintiff’s motion for leave to file a second amended

 complaint (ECF No. 96).

 I.    Background

       In this prisoner civil rights lawsuit filed on December 4, 2017, Plaintiff Lamont

 Heard, an inmate in the Michigan Department of Corrections (“MDOC”), alleges that

 Defendants retaliated against him in violation of his First Amendment rights by

                                            1
Case 2:17-cv-13904-NGE-PTM ECF No. 104, PageID.1316 Filed 01/07/21 Page 2 of 6




 transferring him to a different housing unit in January 2017 and transferring him to a

 different prison in June 2017.1 (ECF No. 15.) Plaintiff’s claims stemming from his

 housing unit transfer (January 2017 grievance) were dismissed due to his failure to

 exhaust his administrative remedies with regard to that claim. (ECF No. 72, PgID 799-

 801.) This left the claims stemming from the prison unit transfer (July 2017

 grievance). However, two defendants, Douglas and Oosterhof, were also dismissed

 from this action because their names were not mentioned in that grievance. (Id. at

 PgID 801-02.)

        While Plaintiff initially brought this suit pro se, he was appointed counsel by the

 Court after the claims stemming from his prison unit transfer survived summary

 judgment. Thru counsel, Plaintiff now moves for leave to file a second amended

 complaint. (ECF No. 96.) Plaintiff seeks to add a religious discrimination/retaliation

 claim against the four remaining defendants as well as non-parties, Douglas and

 Oosterhof. He argues that information obtained through depositions reveals that the

 prison transfer was also motivated by animus towards his religious beliefs as a

 member of the Nation of Islam. Plaintiff also seeks to remove the claims stemming

 from the housing unit transfer which were previously dismissed and to clarify the claim

 stemming from the prison unit transfer as set forth in Plaintiff’s first amended

 complaint, which was submitted when Plaintiff was proceeding pro se.




        1
           The protected activity that forms the basis for these claims is Plaintiff’s legal
 activities, including a lawsuit filed against Michigan state officials in this Court.
                                               2
Case 2:17-cv-13904-NGE-PTM ECF No. 104, PageID.1317 Filed 01/07/21 Page 3 of 6




 II.    Standard of Review

        Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must

 determine de novo any part of the magistrate judge’s disposition that has been

 properly objected to. The district judge may accept, reject, or modify the

 recommended disposition; receive further evidence; or return the matter to the

 magistrate judge with instructions.” See also 28 U.S.C. § 636(b)(1).

 III.   Analysis

        The Magistrate Judge recommends that Plaintiff’s motion for leave to amend his

 complaint be granted to the extent the amended complaint removes claims which have

 been dismissed and clarifies prior claims and denied to the extent it adds a new claim.

        No party has objected to the Magistrate Judge’s recommendation that Plaintiff’s

 motion be granted in part. “[T]he failure to object to the magistrate judge’s report[]

 releases the Court from its duty to independently review the matter.” Hall v. Rawal, No.

 09-10933, 2012 U.S. Dist. LEXIS 120541, at *2 (E.D. Mich. Aug. 24, 2012) (citing

 Thomas v. Arn, 474 U.S. 140, 149 (1985)). The Court nevertheless agrees with the

 Magistrate Judge’s analysis on this issue and accepts and adopts it. Accordingly,

 Plaintiff’s motion is granted to the extent the amended complaint removes the claims

 stemming from the housing unit transfer which have been dismissed and clarifies

 Plaintiff’s prior access-to-the-courts retaliation claim.

        Plaintiff objects to the Magistrate Judge’s recommendation that his motion be

 denied to the extent he seeks to add a religious retaliation claim. More specifically,

 Plaintiff objects to the Magistrate Judge’s findings that he did not exhaust his

 administrative remedies with regard to this claim, Defendants were not on sufficient
                                               3
Case 2:17-cv-13904-NGE-PTM ECF No. 104, PageID.1318 Filed 01/07/21 Page 4 of 6




 notice of this claim, and Plaintiff did not meet his burden of justifying why he did not

 move to amend sooner.

        As the Magistrate Judge noted, Plaintiff’s claims against Douglas and Oosterhoff

 were previously denied by this Court because he did not include their names in the July

 2017 grievance. That analysis remains applicable to the new claim in the amended

 complaint. With regard to the defendants who remain in this case, the Magistrate Judge

 noted that the grievance did not contain any allegations regarding religious

 discrimination or retaliation. Plaintiff argues that exhaustion does not require full

 development of a legal theory and that this claim stems from the same retaliatory prison

 transfer that was fully grieved. However, as the Magistrate Judge notes, courts look at

 the prison’s policy itself when determining whether a prisoner has properly exhausted

 his administrative remedies, see Jones v. Bock, 549 U.S. 199, 218 (2007), and the

 MDOC policy relevant here instructs the grievant to include the “who, what, when,

 where, why, [and] how” for any issue being grieved, see MDOC Policy Directive

 03.02.130(R). Thus, Plaintiff’s first objection is overruled.

        And even if the proposed amendment is not futile, the Magistrate Judge’s

 remaining recommendations provide a sufficient basis for denying leave. More

 specifically, the Magistrate Judge found that Defendants were not on sufficient notice of

 a new religious retaliation claim and they would be unduly prejudiced if leave is granted

 because dispositive motions are imminent.

        Plaintiff argues that Defendants were on notice of his intent to pursue a religious

 retaliation claim, in part, because discovery requests addressed a possible religious

 motive since as early as January 2020. However, as Defendants note, at the time,
                                              4
Case 2:17-cv-13904-NGE-PTM ECF No. 104, PageID.1319 Filed 01/07/21 Page 5 of 6




 Plaintiff was seeking leave to move for reconsideration of the dismissal of the claims

 stemming from his housing unit transfer, which he believed was motivated by his

 religious affiliation. Plaintiff himself argues that the testimony that forms the basis for

 the new claim was not elicited until September 18, 2020 and October 8, 2020, a few

 weeks prior to the filing of his motion for leave. Thus, Plaintiff’s second objection is

 overruled.

        Finally, Plaintiff argues that he could not have moved for leave to amend sooner

 because he was waiting for the transcripts from the depositions. Even if this were true,

 however, as the Magistrate Judge noted, the filing of dispositive motions is imminent.

 Thus, the Court agrees that the addition of a new claim at this late juncture of the case

 would be unduly prejudicial to Defendants. Accordingly, Plaintiff’s third objection is

 overruled, and the Court will deny Plaintiff leave to add a religious retaliation claim.

 IV.    Conclusion

        For the foregoing reasons, the Court OVERRULES Plaintiff’s objections and

 ACCEPTS AND ADOPTS the Magistrate Judge’s report and recommendation. The

 Court therefore GRANTS IN PART and DENIES IN PART Plaintiff’s motion for leave to

 file a second amended complaint.

        SO ORDERED.

                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge

 Dated: January 7, 2021




                                              5
Case 2:17-cv-13904-NGE-PTM ECF No. 104, PageID.1320 Filed 01/07/21 Page 6 of 6




 I hereby certify that a copy of the foregoing document was served upon counsel of
 record on January 7, 2021, by electronic and/or ordinary mail.

                                s/Lisa Bartlett
                                Case Manager




                                         6
